Citation Nr: 9917576	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-25 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Determination of initial rating for service-connected 
post-traumatic stress disorder (PTSD), anxiety neurosis, and 
depression, currently rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to October 
1945. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in December 1994 and February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri. 


FINDING OF FACT

The veteran's PTSD, anxiety neurosis, and depression, are 
productive of demonstrable inability to obtain or retain 
employment. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 100 percent rating for PTSD, 
anxiety neurosis, and depression have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1998), 4.132, Diagnostic Code 9411 
(1996).

2.  The veteran's claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities is moot.  38 U.S.C.A. §§ 511(a), 7104 (West 
1991); 38 C.F.R. §§ 4.16(a), 20.101 (1998). 



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Rating: PTSD, Anxiety Neurosis, and Depression

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  

In June 1994, the veteran filed a claim for service 
connection for PTSD.  Service connection for PTSD was granted 
by the RO in a December 1994 rating decision, and a 10 
percent rating was assigned.  During the course of the 
appeal, the rating was increased from 10 percent to 50 
percent effective from June 1994, the date of claim, but the 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) recently 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

Under the pre-November 7, 1996, criteria (hereinafter the 
"old" rating criteria) for rating psychiatric disorders, a 
50 percent rating for PTSD, anxiety, and depression is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent rating is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Diagnostic Code is 

warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
Court has held that the criteria for the 100 percent 
schedular rating under the regulations in effect prior to 
November 7, 1996 provide three independent bases for 
assignment of a 100 percent schedular rating for a 
psychiatric disorder.  See Johnson v. Brown, 7 Vet. App. 95, 
97-99 (1994).

The Board finds that the evidence raises a question as to 
whether the veteran's service-connected PTSD, anxiety 
neurosis, and depression render him totally disabled under 
the criteria in effect prior to November 7, 1996.  The 
evidence reflects that the veteran's psychiatric 
disabilities, primarily PTSD, are serious and recurring, and 
his PTSD is manifested by an exaggerated startle reaction 
with constant hypervigilance.  The evidence reflects that the 
veteran has lost employment primarily to the symptom of 
phonophobia, while the medical record reflects that the 
veteran's exaggerated startle reaction with constant 
hypervigilance, associated with PTSD, has been long-standing.  
The Board notes that the veteran was rated as 50 percent 
disabled for his service-connected PTSD alone, without regard 
to his anxiety neurosis or depression, which was later 
related to his PTSD by treating physicians and a VA examiner.  
While the veteran's PTSD reflects the most serious 
psychiatric symptomatology, the additional anxiety neurosis 
and depression undoubtedly result in additional disability.  
It is significant that, in a February 1998 rating decision, 
the RO conceded that, when the veteran's additional 
psychiatric disorders of anxiety and depression were 
considered along with his PTSD, he was mentally incapable of 
working.  

Significantly, VA examinations also resulted in the 
assignment of Global 

Assessment of Functioning (GAF) scores of 50 and, more 
recently, 45.  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
A GAF score of 41 to 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown,  9 Vet.  App. 266 (1996).  

After weighing the evidence of record and resolving all 
reasonable doubt in the veteran's favor, the Board believes 
that the disability picture presented demonstrates that the 
veteran's service-connected PTSD, anxiety neurosis, and 
depression are productive of demonstrable inability to obtain 
or retain employment. 
Therefore, the Board finds that the schedular criteria for a 
100 percent rating for PTSD, anxiety neurosis, and depression 
have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996). 

The Board also notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for rating psychiatric disorders, as set 
forth in 38 C.F.R. § 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  Where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet.App. 308, 312-13 (1991).  Under the 
revised regulations, psychiatric disorders are evaluated 
under 38 C.F.R. § 4.130.  Under that section, as of November 
7, 1996, PTSD, anxiety neurosis, and depression will be rated 
in accordance with the General Rating Formula for Mental 
Disorders.  However, as the Board has found that the a 100 
percent rating, the maximum schedular rating, is warranted 
under the criteria in effect prior to November 7, 1996, 
consideration of the claim under the criteria in effect after 
that date is not necessary.  The evidence also does not raise 
a question that a higher rating is possible or 

warranted for any period of time from the June 1994 claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.  See 
Fenderson. 


II. Total Rating Based on Individual Unemployability

The Board's jurisdiction extends to "[a]ll questions of law 
and fact necessary to a decision by the [Secretary] under a 
law that affects the provision of benefits by the Secretary . 
. . ."  38 C.F.R. § 20.101(a); see also 38 U.S.C.A. §§ 
7104(a), 511(a).  In light of the Board's decision herein 
that a 100 percent schedular rating is warranted for the 
veteran's service-connected PTSD, anxiety neurosis, and 
depression, there remains no "question" of law or fact for 
the Board's decision.  See Waterhouse v. Principi, 3 Vet. 
App. 473 (1992).  The issue of a total rating based on 
individual unemployability is now moot, because a total 
rating based upon individual unemployability requires that 
the schedular rating be less than total.  See 38 C.F.R. § 
4.16(a), which states, in pertinent part "[t]otal disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total."  Thus, the greater benefit has 
been granted.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The Court has held that "where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the BVA terminated because of the absence of legal merit or 
the lack of entitlement under the law." Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), quoting Gardner v. Derwinski, 1 
Vet. App. 584, 586-87 (1991).  See Cacalda v. Brown, 9 Vet. 
App. 261, 265 (1996) (where law is dispositive, not evidence, 
the appeal should be terminated for lack of legal merit or 
entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995). 








ORDER

A 100 percent rating for PTSD, anxiety neurosis, and 
depression is granted, subject to law and regulations 
governing the payment of monetary benefits.

The claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities, being moot, is dismissed for lack of 
jurisdiction. 


		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals


 

